CHURCHILL, J.
Heard on motion for a new trial filed by the defendant after verdict for the plaintiff for $2,134.87 in an action of assumpsit.
The defendant and the plaintiff were co-makers on a promissory note to the Eagle Loan Company. The note not being paid by the defendant at maturity, the plaintiff paid the same after suit being brought against him by the payee. The suit in this instance is to recover on the ground that the plaintiff was an accommodation pan.v to the note.
The testimony at the trial was conflicting. The defendant took the position that he was the accommodation maker and that the loan was for the benefit of one Joe Mansour.
The defendant did not urge at the argument on the motion for a new trial that the verdict was against the weight of the evidence. On the whole case it was a fair question for the jury to decide.
The point relied on for a new trial is newly discovered evidence. The affidavits filed merely go to affect the credibility of a witness but do not raise any substantial ground on which a new trial could be granted. It is well settled that newly discovered evi*299dence which merely impeaches the credibility of a witness is not sufficient ground for a new trial.
For plaintiff: Benjamin Cianciarulo.
For defendant: Sayles Gorham.
Jones vs. N. Y., N. H. & H. R. R. Co., 20 R. I. 210;
Blake vs. The Rhode Island Co., 32 R. I. 213.
The verdict is sustained by the weight of the evidence and the newly discovered evidence is not of a character to entitle the defendant to a new trial.
Motion for new trial denied.